Beck, Presiding Justice.
Preston Wise and others, citizens and taxpayers of Bryan County, filed their equitable petition against Sims, tax-collector, Bacon, clerk of the superior court, Deal, ordinary, and against other named persons as members of the boards of registrars and of commissioners of roads and revenues of Bryan County, and prayed for injunction to restrain the holding of an election for the removal of the court-house from Clyde to Pembroke, and to restrain the commissioners from paying out of the revenues of the county the' expenses incurred and to be incurred in the holding of the election. To the petition the defendants demurred. The case came on for hearing at chambers, in Clyde, Georgia, on December 13, 1935, at which time the plaintiffs filed amendments to their petition. After the amendments had been allowed, judgment on the demurrers being reserved, evidence was introduced. On December 14, 1935, the court passed an order sustaining the demurrers, and dismissed the petition. The plaintiffs excepted. No supersedeas was granted, and the election which the petitioners sought to have enjoined was held on December 18, 1935. Subsequently, without having obtained a supersedeas, the petitioners sued out their bill of exceptions, bringing the case to this court. A motion to dismiss the writ of error, on the ground that the question involved is moot, is sustained.

Writ of error dismissed.


All the Justices concur.